                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

  UNITED STATES OF AMERICA,                       )
                                                  )
         Plaintiff,                               )      Criminal Action No. 5: 18-027-DCR
                                                  )
  V.                                              )
                                                  )
  DIONTRE LAWAYNE DAVIS,                          )          MEMORANDUM ORDER
                                                  )
         Defendant.                               )

                                     ***   ***    ***    ***

       Defendant Diontre Davis pleaded guilty to one count of making threatening

communications in violation of 18 U.S.C. § 875(c) and was sentenced to 46 months’

imprisonment. [Record No. 52] The Court has received correspondence from Davis asking

the Court to provide a copy of his presentence investigation report (“PSR”) to an advocacy

organization called Jail Time Consulting. [Record No. 54]

       As an initial matter, it is unclear that this Court retains authority to release the PSR, as

it is in the custody of the United States Probation Office. In re Siler, 571 F.3d 604, 609 (6th

Cir. 2009). Regardless, Rule 32 of the Federal Rules of Criminal Procedure, which governs

disclosure of PSRs, does not provide for disclosure to third parties. Fed. R. Crim. P. 32(e),

(g). Although Defendant Davis makes the request, he asks that the report be provided directly

to a third-party who was not involved in this litigation. Courts have been very reluctant to

disclose PSRs to third parties absent some special need. See U.S. Dep’t of Justice v. Julian,

486 U.S. 1, 12-13 (1988). Davis only reports that Jail Time Consulting requires a copy of his




                                              -1-
PSR so that they may “complete [his] work.” This does not constitute a special need for

disclosing the PSR to a third party. Accordingly, it is hereby

       ORDERED that Davis’ request for disclosure of his PSR to Jail Time Consulting

[Record No. 54] is DENIED.

       Dated: October 21, 2019.




                                             -2-
